             Case 3:20-cv-00098-REP Document 12 Filed 02/14/20 Page 1 Reset
                                                                      of 1 Form
                                                                            PageID# 329Print Form


                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                              CRIMINAL RULE 57.4
                In Case Number 3:20cv98           , Case Name Steves and Sons, Inc. v. JELD-WEN, Inc.
                Party Represented by Applicant: Steves and Sons, Inc.

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

                                                     PERSONAL STATEMENT

FULL NAME (no initials, please) Marvin Grady Pipkin
Bar Identification Number 16026600            State Texas
Firm Name Plpkin & Kloppe-Orton, LLP
Firm Phone # 201/731-6495                  Direct Dial # 210/213-3378                          FAX # 210/793-2124
E-Mail Address mpipkinepipkinlawsatx.com
Office Mailing Address 10001 Reunion Plaza, Suite 640, San Antonio, Texas 78216

Name(s) of federal court(s) in which I have been admitted USDC Western District of Texas; 5th Court of Appeals

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

I am       am not X a full-time employee of the United States of America, and if so,                  exempti,     ,o   the admission fee.

                                                                                           cant Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.


                                                   (Signature)                                                   (Date)
                                                   Lewis F. Powell III                                           18266
                                                            (Typed or Printed Name)                              (VA Bar Number)
Court Use Only:

Clerk's Fee Paid             or Exemption Granted

The motion for admission is GRANTED                   or DENIED




                         (Judge's Signature)                                                 (Date)
